Davis, J.,
This is a petition presented by the Committee of Censors of the Bar Association of Philadelphia, praying for a rule to show cause why Le Roy N. Bowes should not be disciplined under Rule 215 of the rules of court. Due notice of the rule was given respondent, who did not appear to make answer to the charges presented against him.
There were complaints with reference to the conduct of respondent with respect to proceedings for divorce which he undertook to institute on behalf of two women. He obtained substantial sums of money from them and either instituted no proceedings or failed to continue them. Neither did he return the money to his clients. In one case he arranged for a fictitious residence in .Philadelphia, the libellant residing in New Jersey. He also induced two women clients, one of them illiterate, to sign bonds or judgment notes for large sums of money by misleading representations as to the import of the documents. As a result, judgments were entered against them.
*136No defense was offered. In our opinion, a man capable of such practices is unworthy of the confidence of the public or the court. The rule of the Committee of Censors will, therefore, he made absolute and a decree entered disbarring the respondent.